Citation Nr: 1708502	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  04-11 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hypertension and asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to October 1982, and from June 1983 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran provided testimony at a March 2015 Board hearing in Washington, DC. The hearing transcript is of record.

In December 2015, the Board denied service connection for diabetes mellitus. However, the Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (Court). In October 2016, the parties, through a Joint Motion for Remand (JMR), moved the Court to vacate the Board's December 2015 decision, and remand the matter. In October 2016, the Court granted the motion and remanded the matter for action consistent with the terms of the joint motion. Accordingly, the matter is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the October 2016 JMR, the parties agree that a vacatur and remand are necessary because the Board erred in failing to satisfy the duty to assist by relying on an examination that was inadequate and failed to comply with the Board's previous remand instructions.

In June 2015, the Board remanded the matter for an opinion from a VA examiner as to whether: (1) it is at least as likely as not that the Veteran's diabetes is caused or aggravated by his service connected hypertension and/or asthma; and (2) it is at least as likely as not that the Veteran's diabetes is caused or aggravated by medications prescribed specifically for the treatment of hypertension and/or asthma, to include claimed prednisone, theodran, steroid inhalers for asthma, and Lipitor. However, upon review of the September 2015 VA examination report, and in accordance with the JMR, the Board remands the matter for an addendum opinion. 

As outlined in the JMR, the parties found that the September 2015 VA examination opinion to be deficient. The September 2015 VA examiner did not provide an opinion and rationale as to aggravation. Instead, the September 2015 VA examiner asserted that "[t]here is no medical literature to support any hypertension or asthma medication causing diabetes." (emphasis added). Therefore, the Board remands this matter for an addendum opinion addressing whether the Veteran's diabetes is aggravated by the Veteran's service-connected hypertension and/or asthma.

Moreover, the Veteran contends that diabetes mellitus is caused by or aggravated by medications prescribed for asthma and hypertension, to include: Prednisone, Theodorin, Atenolol, Pradin Repaglinide, and Lipitor. However, the Board finds that the September 2015 VA examiner's rationale did not address the evidence of record, which indicates a possible connection between medications the Veteran is taking for his service-connected disabilities and increased risk of diabetes. 

In the December 2015 Informal Hearing Presentation (IHP), the Veteran cites an April 2000 New England Journal Medicine article, titled "Thiazide Diuretics for High Blood Pressure Treatment May Increase Diabetes Risk." As the JMR notes, the article's abstract states that certain medications used to treat high blood pressure can cause diabetes, and high blood pressure more than doubles a person's risk of developing diabetes. See THE NEW ENGLAND JOURNAL OF MEDICINE, 2000, 342:905-912, 969-970, www.mercola.com. 

Additionally, of record is a January 2017 letter from R. A. N, M.D., M.P.H., which states that the Veteran's records indicate that his asthma was treated with high doses steroids prior to the diagnosis of diabetes, and that type II diabetes is a side effect of high dose steroids. The letter also states that "exogenous obesity may also be precipitated or worsened by high dose steroids."

Internet research from www.lupus.org, submitted in January 2017, states that "the higher the dose of Prednisone, the greater the likelihood that the blood glucose (sugar) level will rise. Obesity and a genetic background that includes diabetes also gives a person a greater chance of developing diabetes." Internet research from www.wisegeekhealth.com, also filed January 2017, likewise states that Prednisone "has been shown to be the cause of diabetes in a large number of people."

Additional research from www.drugwatch.com, filed March 2015, asserts that Lipitor is "linked to an increased risk of type 2 diabetes . . . ." Also filed on March 2015, Internet research from www.WebMD.com explains that asthma may raise the risk of diabetes; and Internet research from www.lifescript.com explains that "inhalers linked to diabetes in asthma [. . .] patients." Of record is also an article titled, "Asthma and the risk of type 2 diabetes in the Singapore, Chinese Health Study," found in the Diabetes Research and Clinical Practice 99 (2013) 197-199).

Thus, in accordance with the JMR, the Board remands this matter for an addendum opinion that provides an opinion as to whether the Veteran's hypertension and/or asthma aggravated his diabetes, whether the medications he has taken during the course of this appeal for his hypertension and/or asthma have aggravated his diabetes, and to provide a complete rationale for such opinions. It is specifically requested that the examiner address all evidence of record, to include the above mentioned research provided by the Veteran, and reconcile any contradictory evidence in a narrative report.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA or private treatment records. Should they exist, associate such with the electronic claims record.

2. Thereafter, return the claims file to the September 2015 VA examiner, or, if the examiner is unavailable, to another suitably qualified examiner, to provide an addendum VA medical opinion to address the claimed diabetes mellitus, to include the question of whether diabetes mellitus is secondary to service-connected hypertension and asthma and the medications prescribed for the treatment of hypertension and asthma. If it is determined that another examination is needed to provide the required opinions, the Veteran must be afforded the appropriate VA examination. The examiner must note that the claims file was reviewed. After a review of the claims file, the examiner must respond to the following:

a. Is it at least as likely as not that diabetes mellitus is caused or aggravated (permanently worsened in severity beyond the normal progress of the disease) by service-connected hypertension and/or asthma?

b. Is it at least as likely as not that diabetes mellitus is caused or aggravated (permanently worsened in severity beyond the normal progress of the disease) by medications prescribed specifically for the treatment of hypertension and/or asthma, to include claimed Prednisone, Theodran, steroid inhalers for asthma, and Lipitor?

The examiner is should discuss the evidence of record and the Veteran's submitted research, which assert a link between his service-connected hypertension and/or asthma, to include their treatments, and his diabetes mellitus. The examiner is to reconcile any conflicting opinions with the medical research provided. See Internet research filed January 2017 (www.lupus.org ("the higher the dose of Prednisone, the greater the likelihood that the blood glucose (sugar) level will rise"); www.wisegeekhealth.com (Prednisone "has been shown to be the cause of diabetes in a large number of people")); see also Internet research filed March 2015 (www.drugwatch.com (Lipitor is "linked to an increased risk of type 2 diabetes "); www.WebMD.com (explains that asthma may raise the risk of diabetes); www.lifescript.com ("inhalers linked to diabetes in asthma [. . .] patients)); see also "Asthma and the risk of type 2 diabetes in the Singapore, Chinese Health Study," Diabetes Research and Clinical Practice 99 (2013) 197-199); see also December 2015 Informal Hearing Presentation (IHP) (discussing "Thiazide Diuretics for High Blood Pressure Treatment May Increase Diabetes Risk." THE NEW ENGLAND JOURNAL OF MEDICINE, 2000, 342:905-912, 969-970, www.mercola.com); see January 2017 letter from R. A. N, M.D., M.P.H..

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of the severity of the nonservice-connected disorder before the on-set of aggravation. "Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

A detailed rationale for the opinion must be provided. Review of the entire claims file is required.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. After ensuring compliance with the instructions above, and after conducting any additional development deemed necessary, readjudicate the issues on appeal. If the claim remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate time for response before the case is returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




